DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to disclose or suggest a method of forming a ceramic matrix composite (CMC), the method comprising: providing a woven layer comprising a first set of ceramic fibers oriented in a first (x) direction woven with a second set of ceramic fibers oriented in a second (y) direction; stacking a plurality of woven layers on top of each other, said woven layers providing a two-dimensional (2-D) preform, weaving set of sacrificial fibers in a third (z) direction with the 2-D preform, said weaving providing the 3-D woven preform; and shaping the 3-D woven preform into a predetermined shape,  removing the set of sacrificial fibers from the 3-D woven preform; and infiltrating the 3-D woven preform with a metal or metal alloy to form the ceramic matrix composite (CMC); wherein the metal or metal alloy fills any gaps or free volume that is located between the first and second sets of ceramic fibers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774